Case 1:20-cv-02725-PKC Document 19 Filed 01/07/21 Page 1 of 2
Case 1:20-cv-02725-PKC Document 18 Filed 01/04/21 Page 1 of 2

KREZ & FLORES, LLP

COUNSELLORS AT LAW
225 BROADWAY, SUITE 2800
NEW YORK, NEW YORK 10007-3001
Phone (212) 266-0400
Fax (212) 724-0011
ee ee E-mail: Mail@KrezFlores.com

Gregory Wilson ” Karen §, Drotzer
Joseph M. Hiracka, Jr. ? m= VO Jonathan D, Goldsmith ¢
William J. Blumenschein 6

N. Jeffrey Brown 4 ude 30 [» [6 Lr gor
Virginia Gilliki itfed i
Mark A Taste Pe a 1 Amine aN Noe On
Larisa Girsh + seul g. 1 © Admitted in NY & VT
Karla R, Alst
arla ston i / a (pw
we Sanuary 4, 2021
Hon, BP, Kevin Castel a ; awl
United States District Court 4 ’ gue é
Southern District of New York oe awa a
500 Pearl Street . €2 LOGE eo 12,P 2I
New York, New York & Ae L 1-6 “
Re: Patricia Vesely v. Metropolitan Transportation

Authority and Long Island Rail Road Co.
20CV2725 (PKC)

 

 

   
  
 

Honorable Sir:
This office represents the defendants in the captioned matter.

We write in response to the plaintiff's letter to the Court
dated December 21, 2020.

In this case, the only claim that plaintiff has made is that
she tripped and fell over a bridgeplate stored and located on the
platform at the Hunterspoint Avenue station of the LIRR (a
bridgeplate is a small steel ramp used to bridge the gap between a
train car door and the platform edge which can, for instance,
assist someone in a wheelchair getting on or off a train).

Plaintiff’s Rule 30b6 notice set forth issues for the witness
concerning the placement of trash receptacles, commuter crowd
control and storage of materials on Long Island Rail Road
platforms, not just Hunterspoint, Defendants objected to the items
except for issues concerning bridgeplates. In support of
defendants’ objections, plaintiff was advised that her Notice of
Claim, her Complaint and her Public Authorities Law examination
testimony never mentioned or referred to any issues concerning
trash receptacles, crowd control or materials storage at LIRR
stations that may have been a factor in the occurrence of her
accident. The only claim plaintiff made was in reference to the
bridgeplate she fell over.

It should be pointed out that plaintiff has previously noticed
the depositions of the LIRR station manager for Hunterspoint Avenue

 

 

 

 
Case 1:20-cv-02725-PKC Document 19 Filed 01/07/21 Page 2 of 2
Case 1:20-cv-02725-PKC Document18 Filed 01/04/21 Page 2 of 2

Patricia Vesely v. Metropolitan Transportation Authority and Long
Island Rail Road Co,

January 4, 2021

Page 2

and the station cleaner who was on duty on the date of plaintiff's
accident. Defendants agreed to produce those two witnesses who may
very well provide sufficient testimony for plaintiff to further

prosecute her case.

Accordingly, with all due respect, defendants submit that
plaintiff's request for Court assistance is without merit and
shonld be denied by the Court.

Sincerely yours,

KREZ & FLORES, LLP

Ni hte Mliarue

WJB/kf WILLIAM BLUMENSCHEIN
cc: Fiynn & Weitzke

1205 Franklin Avenue

Garden City, New York

Attn: Sean Constable, Esa.

 

 

 
